PER CURIAM.
Because the record now before us does not conclusively refute the claim set forth in the “addendum” to the appellant’s motion for postconviction relief, we reverse that part of the trial court order which denies relief on that issue and remand for a hearing, or for the court to attach record excerpts conclusively refuting the appellant’s claim. See Fla.R.App.P. 9.141(b)(2)(D). We affirm the denial of relief on the remaining issues.
*687Affirmed in part, reversed in part and remanded for further proceedings consistent herewith.